LIVINGSTON, J.
I cannot concur in the judgment which has been just delivered: there is no difference among us as to the general rule; but, in my opinion, the facts here are not such as to call for its application to this case. The de-fence is of the most unconscientious nature. The defendant admits he has received a large sum for the plaintiff, *but refuses to refund, because the contract on which -it was paid, although for his benefit, and made at his instance, was illegal: the maxim of “ melixn esi conditio possidentis" is too well settled to be now shaken, although it may well be doubted, whether it was originally intended to apply to any other cases than where the party *150in possession was regarded as owner of tbe property, until a better title were shown in another. Thus far the rule is salutary, inasmuch, as it gives to possession a proper value and will not permit its being lightly disturbed : bat it has certain!)' been extended to other cases, and if the contract ■which forms the basis of this demand be illegal, or if the plaintiff assisted in imposing on a third person, perhaps he ought not to recover. But from nothing in this case can it be inferred that this contract was illegal, or that any fraud has been practised on Maxwell; it is altogether silent as to the laws of Pennsylvania, where the land lies; and, were it otherwise, it might be a question, how far, in this action-, we could take notice of them, to render invalid the contract between these parties. For aught, therefore, that appears, nothing has been done contrary to the laws of that commonwealth, nor has Maxwell been imposed on. He may at the time have been in possession of tbe lands under Pennsylvania, and have purchased the Connecticut claim, as was lawful for him to do, to quiet his title, or he may now hold the land under Pitkin.[1] In either case, he has received value for the money he paid, and cannot be viewed as an injured person. This presumption is confirmed, by the circumstance of his having paid so large a proportion of the notes which he gave. It not appearing, then, that the contract between Pitkin and Maxwell is illegal, nor that the latter has been deceived, or defrauded, and the defence being of a kind not entitled to much countenance, I think the plaintiff should have judgment.
Judgment of nonsuit.

 See Jackson v. Todd, p. 187, post.